444 F.2d 221
Alexander D. McNABB, Plaintiff-Appellant,v.Elliott L. RICHARDSON, Secretary of the Department of Health, Education and Welfare, Defendant-Appellee.
No. 71-1494 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 25, 1971.
Rehearing Denied July 16, 1971.

Appeal from the United States District Court for the Northern District of Texas, Joe Ewing Estes, Chief Judge.
Alexander D. McNabb, pro. se.
Eldon B. Mahon, U. S. Atty., Dallas, Tex., Kathryn H. Baldwin, Appellate Section, Civil Div., Thomas J. Press, Attys., Dept. of Justice, Washington, D.C., L. Patrick Gray, III, Asst. Atty. Gen., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM.

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966